AO 91 (Rev. 08/09) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Eastern District of Tennessee

                   United States of America



                HARVEY B. HORN
             BREANNA M. HEATHERLY
                                  V.
                                                                               )
                                                                               )
                                                                               )
                                                                               )
                                                                               )
                                                                                       Case No. 3:20-MJ-          \1) ~   *
                                                                               )
                             Defendant(s)


                                                            CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __
                            M__a_rc_h_17'--'-'-2-'-0_20-'---'to--A'
                                                              -' --"'-pn=·1--2_4='-'--2-'-02--o'------ in the county of _ _ _ _Kn_o_x/
                                                                                                                                    _B_l_o_u_nt_ _ _ _ in the
        Eastern          District of _ _ _T__e_n__
                                                ne__s~se__e ~ - - , the defendant(s) violated:

             Code Section                                                                 Offense Description
21 U.S .C. §§ 846, 841(a)(l), 841(b)(l)              Combine, conspire, confederate, and agree with one another and others to knowingly,
(B), and 841(b)(l)(C).                               intentionally and without authority, to distribute 40 grams or more of a mixture and
                                                     substance containing a detectable amount offentanyl, a Schedule II controlled
                                                     substance, and a quantity of a mixture and substance containing a detectable amount
                                                     of acetyl fentanyl, a Schedule II controlled substance.




          This criminal complaint is based on these facts:

           See attached Affidavit of DEA Task Force Officer Bradley Robbins.




          ~ Continued on the attached sheet.



                                                                                                              Complainant 's signa tui·e, · 1• ,                                                                                            j '
                                                                                                                                ,':') t ,,' '-)~,'--;                                                                                ~')-'_.,\,, \
                                                                                                                                             •        J          --1                              •                          \

                                                                                                           DEA TFO Bradley~Robbit\s 1'                                                                                • ,,\
                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                          ,' :, ;              ~        -~
                                                                                                               Printed name 'anl.! litlJ     0
                                                                                                                                                                          1·
                                                                                                                                                                                             ,   'f · \, ·~              ,:!              ,.·:' 1;
                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                               !        i
                                                                                                                                '~       ,   /,           '.,         ,
                                                                                                                                                                                                      ~ -..   l
                                                                                                                                                                                                                      ,/ I \1            1 ••• ,
                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                         '·.'       l
                                                                                                                                                                                                                                                                    \
                                                                                                                                \    -            •             ,J                 '                  .-                #)          ~)       J            .;

                                                                                                                                '•, \j)                              > > 1' I                                     \      '       '•>' ,, '         ,)          ))
Sworn to before me and signed in my presence.
                                                                                                                                                          '
                                                                                                                                                           . )
                                                                                                                                                                     ,',
                                                                                                                                                                               l
                                                                                                                                                                             ,. ,       ,. '' . )
                                                                                                                                                                                       • (       '< ·'
                                                                                                                                                                           '·1'·•,., ,,,,·•.,,.,,)J
                                                                                                                                                                                                         '            \ ~ j-'        J       ,,, I         )




Date:     4-/·v+/-z.o'20                                                                                                  L
                                                                                                                           /1
                                                                                                                                    Q                                                  -'.'7'1;,\:\\'i,';J
                                                                                                                                                                                                      - .,._ /1;)


City and state:                         Knoxville, Tennessee                                                      Debra C. Poplin
                                                                                                               Printed name and title




          Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 1 of 8 PageID #: 1
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


IN THE MATTER OF A CRIMINAL COMPLAINT                          )
AND ARREST WARRANT FOR:                                        )       3:20-MJ-   \Dtol(;
                                                               )
HARVERY B. HORN, and                                           )
BREANNA M. HEATHERLY                                           )


                                  AFFIDAVIT IN SUPPORT OF

                     AN APPLICATION FOR A CRMINAL COMPLAINT

       I, Bradley Robbins, being duly sworn, deposes and says:

                         INTRODUCTION AND AGENT BACKROUND

        1.        I am a Task Force Officer ("TFO") with the Drug Enforcement Administration

("DEA"), United States Department of Justice. I have also been employed as a Tennessee

Highway Patrolmen with the Tennessee Highway Patrol ("THP") since 2013. I have been

involved in the field of law enforcement for more than twelve years. In my current assignment

as a TFO with the DEA, I am charged with the investigation of criminal conduct in violation of

Title 21 of United States Code as well as related criminal acts, such as money laundering and

firearms offenses. I have served as the case agent in the execution of multiple search and arrest

wanants during my service and have also worked with other law enforcement officers in their

investigations.

       2. ·        This affidavit is submitted in support of an application for arrest warrants of

HARVEY B. HORN, 43 years old, of Highland Park, MI, and BREANNA M. HEATHERLY,

25 years old, of Jacksboro, TN.




                                                   1
  Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 2 of 8 PageID #: 2
         3.       This affidavit is based upon my training and experience, and information obtained

from other law enforcement officers and agents involved in this investigation. Since this

affidavit is being submitted for the limited purpose of securing an arrest warrant, I have not

included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to demonstrate that HORN and

HEATHERLY, conspired to distribute 40 grams or more of a mixture and substance containing a

detectable amount of fentanyl, a Schedule II controlled substance, and a quantity of a mixture

and substance c.ontaining a detectable amount of acetyl fentanyl, a Schedule II controlled

substance, in violation of21 U.S.C. §§ 846, 841(a)(l), 841(b)(l)(B), and 841(b)(l)(C).

                                           RELEVANT STATUTES
         4.       As noted above, this investigation concerns alleged violations of the following

statutes:

         21 U.S.C. §§ 846, 841(a)(l), 841(b)(l)(B) and 841(b)(l)(C)- Conspiracy to distribute

fentanyl, a Schedule II controlled substance, and acetyl fentanyl, a Schedule I controlled

substance.

                                              PROBABLE CAUSE

         5.       On March 17, 2020, TBI Special Agent Neal Baldwin and 5th DTF Agents Craig

Flanigan and Derrick McMurray received information from a confidential source (CS) of a white

female known to her 1 as "BRE" who sells and distributes suspected heroin primarily in the Blount

County area, but also in Knox County, Tennessee. CS identified "BRE" to be Breanna Morgan

Heatherly (hereinafter referred to as "HEATHERLY"). CS also said HEATHERLY had informed

her that she knows a male from Detroit, Michigan (later identified as Harvey Blyn Hom,


1
 For the remainder of this affidavit, CS will be referred to as "she" or "her." This is not intended to be an indication
of the actual gender of the CS, but only used for ease of reading.

                                                           2
    Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 3 of 8 PageID #: 3
hereinafter referred to as "HORN"), who lives in Knoxville. HEATHERLY told CS she will travel

to either Detroit, Michigan, or Cleveland, Ohio, in order to receive a new supply of heroin every

eight to ten days for HORN. HEATHERLY told CS that she rented multiple apartments for HORN

in the Knoxville area, but that she lives with her mother in Campbell County, Tennessee. CS also

stated HEATHERLY always drives a gray Ford Fusion when selling and distributing heroin.

       6.      That same day, March 17, 2020, agents utilized CS to arrange conduct a controlled

transaction of suspected heroin from HEATHERLY. Through recorded mes.sages to telephone

number 865-617-6014, CS ananged to purchase 3.5 grams of Heroin from HEATHERLY for

$600. HEATHERLY instructed CS to meet her at the Pilot gas station located at 1907 Hawks

Landing Drive, Louisville, Tennessee 37777, in order to complete the transaction. Later that

afternoon, CS traveled to the Pilot gas station. A brief period later, a gray Ford Fusion bearing

Tennessee license plate #BL Y-111 arrived in the parking lot and parked next to the vehicle driven

by CS. CS entered HEATHERLY' s vehicle, provided HEATHERLY with the $600, and received

from HEATHERLY a brown, rock-like substance believed to be heroin, weighing approximately

3.3 grams.

       7.      On March 27, 2020, agents again utilized CS to arrange and conduct a controlled

purchase of heroin from HEATHERLY. Through a series of recorded messages to telephone

number 865-617-6014, CS established contact with HEATHERLY. CS met HEATHERLY at the

Weigel's gas station located at 2024 Topside Road, Louisville, Tennessee 37777. CS entered

HEATHERLY' s vehicle, provided HEATHERLY $600, and HEATHERLY handed CS one

plastic bag containing a gray powder and rock-like substance believed to heroin, weighing

approximately 3 .4 grams.




                                    3
  Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 4 of 8 PageID #: 4
         8.       On April 3, 2020, agents utilized CS to arrange and conduct another controlled

purchase of heroin from HEATHERLY. Through a series of messages on the application Text

Now, CS established contact with HEATHERLY. CS met HEATHERLY at the Weigel's gas

station located at 2024 Topside Road, Louisville, Tennessee 37777. CS entered HEATHERL Y's

vehicle, provided HEATHERLY with $600, and HEATHERLY handed CS one plastic bag

containing a gray powder and rock-like substance be~ieved to be heroin, weighing approximately

3.2 grams.

         9.       On April 6, 2020, agents responded to an overdose death in Loudon County, TN of

J.E. Agents discovered a white powder substance near J.E.'s body. Agents determined to be the

victim of an overdose death. Through the investigation, agents ultimately spoke with CS-2, as a

source of drugs for J.E. CS-2 advised he 2 had purchased 0.5 to 1.5 grams of heroin from a black

male nicknamed "Big Mike" ("HORN") on multiple occasions. CS-2 provided a telephone number

for HORN as 313-742-9511. CS-2 then provided agents with consent to retrieve text messages

from his cellular telephone depicting conversations with HORN. CS-2 advised he purchased

heroin from HORN by arranging the transaction through voice telephone calls on April 5, 2020.

CS-2 stated J.E. had requested to purchase heroin to use himself. On the evening of April 5, 2020,

CS-2 rode in a vehicle with J.E. to meet with HORN at the Exxon gas station located at 8605

Walbrook Drive, Knoxville, TN 37923, in order to obtain the drugs. CS-2 stated he ultimately

purchased 0.5 grams of heroin for $90 in U.S. cmTency from HORN as they both entered the

Exxon. CS-2 advised he observed HORN exit a gray Ford Fusion, which matched the description

of the vehicle observed that had been driven by HEATHERLY when distributing heroin. CS-2

stated he and HORN walked into the gas station, HORN handed CS-2 suspected heroin from


2
  For the remainder of this affidavit, CS-2 will be referred to as "he" or "his." This is not intended to be an
indication of the actual gender ofCS-2, but only used for ease ofreading.

                                                            4
    Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 5 of 8 PageID #: 5
behind his back, and CS-2 placed $90 in U.S. currency into HORN's hand. CS-2 provided the

drugs he received from HORN to J.E. On April 7, 2020, agents with the 9th DTF responded to

the Exxon and were able to retrieve surveillance footage from April 5, 2020 depicting the

interaction between HORN and CS-2. The video footage corroborated the statements of CS-2

concerning the hand-to-hand exchange. In addition, on April 22, 2020, the Knox County Forensics

Center provided investigators with the autopsy report for J.E. The cause of death was determined

to be fentanyl, acetyl fentanyl and alprazolam intoxication.

        10.    On April 8, 2020, agents once again met with CS to arrange and conduct a

controlled purchase of suspected heroin from HEATHERLY.              Through telephone calls to

telephone number 865-617-6014, and messages through the application Text Now, CS established

contact with HEATHERLY and requested to purchase drugs. CS met HEATHERLY at the Pilot

gas station located at 1907 Hawks Landing, Louisville, Tennessee 37777.               CS entered

HEATHER' s vehicle, provided HEATHERLY with $600, and HEATHERLY handed CS one

larger plastic bag comprised of two smaller plastic bags containing a hardened beige substance

believed to be heroin, weighing approximately 3.3 grams. CS requested if she could purchase one-

quarter ounce of heroin the next time CS met with HEATHERLY. HEATHERLY advised she

would have to speak with her supplier in order to confirm the requested order of heroin. CS

advised she understood, exited Heatherly's car, returned to her vehicle, then drove away from the

gas station.

        11.    On April 9, 2020, agents utilized CS-2 to arrange and conduct a controlled purchase

of heroin from HORN. Through a recorded telephone call to telephone number 313-742-9511 ,

CS-2 established contact with HORN. Through a series of communications, HORN instructed

CS-2 to meet him at the Pilot gas station located at 206 Walker Springs Road, Knoxville,



                                                5
  Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 6 of 8 PageID #: 6
Tennessee 37923. Once CS-2 atTived at the gas station, he parked his vehicle in a parking space.

After a period of time, agents observed HEATHERLY' s Ford Fusion enter the parking lot of the

gas station and park next to a gas pump. Agents identified HEATHERLY as the driver of the

vehicle and HORN as the passenger. HORN exited the vehicle and began approaching the front

door of the gas station. CS-2 then exited his vehicle and began following HORN. HORN and CS-

2 then began to enter the gas station. As HORN crossed the threshold into the gas station, CS-2

was directly behind him. Agents observed HORN place his right hand behind his back and hand

CS-2 one plastic bag containing a beige rock-like substance believed to be heroin, weighing

approximately 0.53 grams. CS-2 then provided HORN with $90 in the same hand from which he

had retrieved the suspected heroin.

       12.     On April 10, 2020, pursuant to a federal search wan-ant and pen-register authorized

by United States Magistrate Judge Debra C. Poplin, law enforcement began obtaining geo-location

tracking and pen register information of the cell phone of HORN.

       13.     On April 21, 2020, law enforcement again met with CS to anange and conduct a

controlled transaction of heroin from HEATHERLY.          Through a recorded telephone call to

telephone number 865-617-6014, CS established contact with HEATHERLY.                    CS met

HEATHERLY at Dollar General located at 1755 Topside Road, Louisville, TN 37777. CS entered

HEATHERLY' s vehicle, provided HEATHERLY with $1 ,170, HEATHERLY handed CS a

hardened beige substance believed to be fentanyl, weighing approximately 7.2 grains.

       14.     On April 23, 2020, law enforcement met CS in Blount County, TN, to arrange and

conduct a controlled transaction of heroin from HEATHERLY. Through a recorded telephone

call to telephone number 865-617-6014, CS established contact with HEATHERLY. CS met

HEATHERLY at Dollar· General located at 1755 Topside Road, Louisville, TN 37777. CS entered



                                                6
  Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 7 of 8 PageID #: 7
HEATHERLY' s vehicle, provided HEATHERLY with $1,180, and HEATHERLY handed CS a

hardened beige substance believed to be fentanyl, appearing to be approximately one quarter

ounce.

         15.   On April 24, 2020, pursuant to a federal search warrant authorized by United States

Magistrate Judge Debra C. Poplin, law enforcement executed a search warrant at 209 Norcross

Drive NW, Knoxville, TN 37923 . HORN and HEATHERLY were both present at the residence.

Agents found over $1,600 in cash and approximately one half ounce of beige powder of suspected

fentanyl.

                                        CONCLUSION


         16.   Based on the foregoing, I respectfully submit there is probable cause to establish

that HARVEY B. HORN and BREANNA M. HEATHERLY conspired to distribute fentanyl, a

Schedule II controlled substance, and acetyl fentanyl, a Schedule I controlled substance.




                                                                                 Brad~ Robbins
                                                                               Task Force Officer
                                                                                           DEA
                                                                                             I       r
                                                                                    If
                                                                                         ,       '       ,   r,
                                                                                             '
                          SUBSCRIBED and SWORN before me this ' -~              day ~f April, Q020




                                                7
  Case 3:20-mj-01064-DCP Document 1 Filed 04/24/20 Page 8 of 8 PageID #: 8
